Citation Nr: 0930002	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence was received in order to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued 
by the Regional Office (RO) in Cleveland, Ohio.  The claim 
has otherwise been processed by the New York, New York RO 
which has normal jurisdiction of the claims folder.

The Veteran's claim for service connection for PTSD was 
previously denied by the New York RO in 1994 because there 
was no evidence that the Veteran was diagnosed with PTSD.  
The Veteran thereafter sought to reopen his claim for service 
connection for PTSD.  In a 1997 rating decision the RO 
declined to reopen the Veteran's claim because new and 
material evidence was not received.  The Veteran subsequently 
sought to reopen this claim again in November 2005.  The 
instant appeal follows the denial of the Veteran's latter 
application by the Cleveland RO, for the New York RO.    

The Board observes that the Veteran's attorney indicated in 
an addendum to the Veteran's VA Form 9 herein that he 
considered this appeal to encompass an application to reopen 
the Veteran's previously denied claim for service connection 
for a psychotic disorder.  The Veteran's attorney wrote that 
the Veteran sought to establish a nexus between any currently 
diagnosed mental disorder and his military service.  

The Board is aware that in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the Court of Appeals for Veterans Claims (Court) 
held that a claim for service connection for PTSD that was 
filed by a claimant pro se must be expansively interpreted as 
a claim for service connection for any mental disability that 
may reasonably be encompassed by the Veteran's description of 
his claim, his symptoms, and the information that is received 
by VA in support of the claim.  Id at 5.  However, the 
Clemons Court distinguished the issue from that which was 
before the Court of Appeals for the Federal Circuit (Circuit 
Court) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In 
Boggs, the Circuit Court held that, in the context of claims 
to reopen, "a properly diagnosed disease or injury cannot be 
considered [on] the same factual basis as [a] distinctly 
diagnosed disease or injury."  Id at 1335.  The opinion 
reasoned that, for purposes of interpreting 38 U.S.C.A. § 
7104, which governs the finality of claims, and 38 U.S.C.A. § 
5108, which addresses reopening previously denied claims when 
new and material evidence has been received, the factual 
basis of a claim is the Veteran's disease or injury rather 
than the symptoms thereof.  Boggs, 520 F.3d at 1337.  

The Board also notes that, in contrast to the situation 
before the court in Clemons, here the Veteran is represented 
by an attorney.  Therefore, the concerns about a pro se 
claimant's ability to precisely articulate his service 
connection claim that underlies the Clemons Court's decision 
are, at the very least, diminished.  

A review of the Veteran's claims history indicates that he 
filed a claim for service connection for a nervous disorder 
that was denied in September 1974.  The Veteran thereafter 
applied for service connection for PTSD in July 1993, which 
was denied in a May 1994 rating decision issued by the RO 
which also determined that the Veteran's diagnosed psychotic 
disorder was not related to his service.  The Veteran 
thereafter sought to reopen the denial of service connection 
for PTSD in April 1996, which application was denied by the 
RO in January 1997, as noted above.  The Veteran subsequently 
sought service connection for schizoaffective disorder.  The 
RO accepted this claim as an application to reopen the 
Veteran's previously denied claim for service connection for 
his psychosis, previously diagnosed as schizophrenia, and 
denied same in April 1998.  The Veteran's application to 
reopen his claim for service connection for his psychosis was 
again denied in November 1999.  The Veteran thereafter sought 
to reopen his claim for service connection for PTSD in 
November 2005; the denial of this latter claim is the subject 
of the instant appeal.  

The above claims history shows that the Veteran has been 
trying to obtain service connection for a psychiatric 
disorder since approximately 1974.  With the exception of his 
initial claim for service connection for a nervous condition, 
the Veteran distinguished between his claims for service 
connection for his psychosis and his claims for service 
connection for PTSD, filing multiple separate claims to 
reopen with respect to each of these disorders.  In this 
case, prior to the initial adjudication herein, the Veteran 
sought to reopen only his PTSD claim.  

Moreover, a review of the prior decisions shows that the 
Veteran's claims for service connection for PTSD were denied 
on the basis that there was no evidence that the Veteran was 
diagnosed with PTSD, while his claims regarding service 
connection for a psychotic disorder were denied because the 
evidence did not show that the Veteran's diagnosed psychosis 
was related to his military service.  Thus, the type of 
evidence that would be considered new and material is 
different for each of these claims.  

With regard to the matter now on appeal, the RO considered 
only whether evidence that was new and material to the 
Veteran's claim for service connection for PTSD was received.  
It did not consider whether new and material evidence was 
received that indicated a relationship between the Veteran's 
psychotic disorder, currently diagnosed as schizoaffective 
disorder, and his military service.  The Board may not 
consider this issue in the first instance.  Additionally, 
insofar as the RO considered the instant claim as limited to 
service connection for PTSD, the Veteran's Claims and 
Assistance Act (VCAA) notices that were provided to the 
Veteran did not address what he needed to show in order to 
reopen his claim for service connection for his psychotic 
disorder.  Thus, the Veteran could be prejudiced were the 
Board to adjudicate his claim prior to the issuance of proper 
notice and the provision to the Veteran of a full opportunity 
to develop his claim.  

For these reasons, the Board concludes that the appeal now 
before it encompasses only whether new and material evidence 
was received in order to reopen the Veteran's claim for 
service connection for PTSD.  The Veteran's application to 
reopen his claim for service connection for a psychotic 
disorder is referred to the RO for initial action.  




FINDINGS OF FACT

1.  In a May 1994 rating decision the RO denied service 
connection for PTSD.  There was no competent evidence that 
the Veteran was diagnosed with PTSD.  Neither the Veteran's 
VA treatment records nor a report prepared by a VA clinician 
who examined the Veteran indicated that the Veteran had PTSD.  
The Veteran was notified of the decision and did not timely 
perfect an appeal therefrom. 

2.  The Veteran sought to reopen his claim for service 
connection for PTSD in or about April 1996.  In January 1997 
the RO denied the Veteran's application to reopen his claim 
on the basis that new and material evidence was not received.  
The evidence received since the May 1994 rating decision did 
not show that the Veteran was diagnosed with PTSD.  The 
Veteran was notified of the decision and did not timely 
perfect an appeal therefrom.

3.  Evidence received since the January 1997 rating decision 
is cumulative and does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
PTSD.


CONCLUSIONS OF LAW

1. The RO's rating decision in May 1994 denying service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2. The RO's rating decision in January 1997 that determined 
that new and material evidence was not received in order to 
reopen the claim of service connection for PTSD is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.302, 20.1103 (2008).
 
3. New and material evidence was not received to reopen the 
claim of service connection for PTSD. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id at 486.

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, if a claimant seeks to reopen a claim that was 
previously denied, VA must notify the claimant of the 
evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish the underlying claim for the benefit sought.  The 
notification letter must describe what evidence would be 
sufficient to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the prior denial.

In this case, in a letter dated in June 2006, prior to the 
rating decision appealed herein, the RO informed the Veteran 
of VA duty to assist him in substantiating his claims under 
the VCAA and the effect of this duty upon his claims.  This 
letter also explained the "new and material evidence" 
standard, informed the Veteran that his claim for service 
connection for PTSD was previously denied because no 
diagnosis of PTSD was shown, and explained that the evidence 
submitted by the Veteran needed to relate to this fact.  It 
additionally set forth the elements necessary to establish 
service connection for a claimed disability and adequately 
explained how VA determines disability ratings and effective 
dates. 

In addition to its duty to provide certain notices to the 
Veteran, VA also must make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
their claims for benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the 
Veteran's claims file contains evidence including service 
treatment records, service personnel records, VA treatment 
records that are current through May 2007, VA psychiatric 
examinations that were prepared in connection with various 
prior claims, statements submitted by the Veteran, lay 
statements, financial information, and private treatment 
records that were submitted by the Veteran in support of his 
other claims.  The Veteran did not provide any information 
indicating that any other evidence existed in support of his 
application to reopen his claim for service connection for 
PTSD and he did not request VA's assistance in obtaining same 
from any source.  

Contrary to the arguments of the Veteran's counsel, VA was 
not required to provide a VA examination in this case because 
new and material evidence was not received.  38 C.F.R. § 
3.159(c) (4) (iii).  See also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-1343 
(Fed. Cir. 2003) ("in the absence of new and material 
evidence, VA is not required to provide assistance to a 
claimant attempting to reopen a previously disallowed claim, 
including providing a medical examination or obtaining a 
medical opinion").  The cases cited by the Veteran's counsel 
in support of his argument in this regard address the duty to 
assist in the context of original or reopened claims and are 
therefore distinguishable.   

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.



II. New and Material Evidence

In a May 1994 rating decision, the RO denied service 
connection for PTSD because there was no evidence that the 
Veteran was diagnosed with PTSD.  The evidence considered at 
that time included the Veteran's written statement, service 
treatment records, VA treatment records, and the report of a 
VA psychiatric evaluation.  None of the evidence showed that 
the Veteran had PTSD.  Although the Veteran purported to file 
a Notice of Disagreement (NOD) in May 1995, the RO determined 
that the Veteran's NOD was untimely.  The Veteran was 
notified of the RO's determination regarding this in February 
2006 and was provided with instructions explaining his right 
to appeal same.  The Veteran did not appeal the RO's 
determination that his appeal was untimely. 

Thereafter, the Veteran filed an application to reopen his 
claim for service connection for PTSD in April 1996.  
Evidence received at that time since the May 1994 rating 
decision included additional VA treatment records and written 
statements of the Veteran.  This evidence did not show that 
the Veteran was diagnosed with PTSD.  Therefore, in a January 
1997 rating decision, the Huntington RO denied the Veteran's 
application to reopen his claim insofar as new and material 
evidence was not received.  The Veteran filed a notice of 
disagreement with this decision, but did not timely perfect 
his appeal.  

The Board must ascertain whether new and material evidence 
has been received in this case. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).
In this case, the only evidence pertinent to this claim that 
was received since the January 1997 rating decision consists 
of more recent VA treatment records which show that the 
Veteran is diagnosed with, and continues to receive treatment 
for, schizoaffective disorder, and written statements by the 
Veteran in which he reported that he experienced traumatic 
events in Vietnam and had psychiatric problems since his 
service.  Other evidence that was received after the January 
1997 rating decision pertains to the Veteran's claims for 
service connection for various physical disabilities and does 
not address the Veteran's psychiatric condition. 

The evidence received since the January 1997 rating decision 
is not new and material and does not raise a reasonable 
possibility of substantiating the Veteran's claim that he has 
PTSD that is due to his military service.  The evidence is 
cumulative of evidence of record prior to January 1997.  VA 
treatment records that were already in the claims file prior 
to that time also showed that the Veteran was diagnosed with, 
and treated for, schizoaffective disorder.  Prior statements 
by the Veteran also indicated that he experienced traumatic 
events in Vietnam and that he dated his psychiatric 
difficulties back to his military service.  For instance, the 
Veteran reported that he had had to charge missiles with TNT 
and that he had flashbacks of explosions in a July 1993 
statement that he submitted in support of his first claim for 
service connection for PTSD.  Furthermore, the new evidence 
does not relate to the reason that the Veteran' claim was 
previously denied.  The evidence does not show that the 
Veteran is diagnosed with PTSD.  Rather, the VA treatment 
records that were received after the January 1997 rating 
decision show that while the Veteran continued to receive 
regular psychiatric treatment, his treating providers never 
diagnosed him with PTSD.  Rather, as noted above, the Veteran 
is diagnosed with a psychosis.  

Thus, the May 1994 and January 1997 rating decisions remain 
final.  Since the Veteran did not provide new and material 
evidence and such evidence was not otherwise received, his 
application to reopen his claim for service connection for 
PTSD must be denied on this basis.

Insofar as the Veteran did not fulfill his threshold burden 
of submitting new and material evidence to reopen his claim 
of service connection for PTSD, the denial of which was 
final, the benefit of the doubt doctrine is inapplicable to 
this claim. See, e.g., Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Since new and material evidence was not received to reopen 
the claim of service connection for PTSD, the appeal is 
denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


